            Case 1:20-cv-00125-JFR-LF Document 1 Filed 02/12/20 Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


LAURA BELLEW,

                Plaintiff

v.                                                          Case No. 1:20-cv-000125

LOVELACE HEALTH SYSTEM, LLC

                Defendant



               PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND


       Plaintiff, Laura Bellew, by way of her Complaint against Lovelace Health System, LLC,

Defendant herein, by and through her counsel, alleges as follows:

                                 JURISDICTION AND VENUE

       1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1331 because

this case involves a federal question. Venue in this Court is proper pursuant to 28 U.S.C.

§1391(b)(1).

                                         THE PARTIES

Plaintiff

       2.       Plaintiff is an individual residing in Albuquerque, Bernalillo County, New Mexico,

and was an employee of Defendant at Lovelace Medical Center.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 1
         Case 1:20-cv-00125-JFR-LF Document 1 Filed 02/12/20 Page 2 of 4



Defendant

       3.      Defendant Lovelace Health System, LLC is a limited liability company duly

authorized to do business in the State of New Mexico. It may be served with process through its

registered agent, Corporation Service Company, MC-CSC1, 726 E. Michigan Drive, Suite 101,

Hobbs, New Mexico 88240.

                                 FACTS AND ALLEGATIONS

                      Disability Discrimination and Retaliation Under the
                                 Americans with Disabilities Act

       4.      Plaintiff was employed by Defendant at Lovelace Medical Group – Las Estancias

as a nurse practitioner in a position as hospitalist. For one month, Plaintiff took a leave of absence

without pay from April 2018 through May 2018 for her disability. Upon her return to work,

Plaintiff was placed on a 12-hour shift and was scheduled to work 14 – 15 days without time off.

After discussing the schedule with Defendant and requesting the accommodation of not working

as many days, Plaintiff was told that she would have to find someone to cover a shift or two if she

wanted time off. Plaintiff should not have been given that many days to work. Her patient load

was also higher than normal. Plaintiff started to develop more health issues as a result of her

rigorous work schedule and in August 2018 took time off because of her disability.

       5.      On September 21, 2018, Defendant terminated Plaintiff’s employment. This firing

was pretextual. Plaintiff was fired because of her disability.

       6.      Defendant violated the Americans with Disabilities Act by discriminating against

 her by firing her because of her disability and by retaliating against her because she asked for

 accommodation.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 2
        Case 1:20-cv-00125-JFR-LF Document 1 Filed 02/12/20 Page 3 of 4



       7.      Defendant’s violations of the Americans with Disabilities Act (“ADA”) have

 directly and approximately caused damage to Plaintiff, for which she hereby brings this action

 against Defendant.

       8.      Plaintiff has suffered and will continue to suffer severe emotional distress and

 mental anguish as a result of Defendant’s actions. She is also entitled to back and front pay. She

 is also entitled to recover her attorney’s fees under the ADA. Finally, the action is such that

 Plaintiff is entitled to punitive damages against Defendant.

       9.      Attached is a true and correct copy of the Right to Sue she received after exhausting

 her administrative remedies by first filing a charge with the EEOC.

                              REQUEST FOR JURY DEMAND

       10.     Plaintiff hereby demands a jury trial.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following relief against Defendant:

       A.      Plaintiff recover her damages, both actual and punitive;

       B.      Reasonable attorney’s fees;

       C.      Pre-judgment and post-judgment interest; and,

       D.      Such other and further relief which may be deemed just and proper.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 3
       Case 1:20-cv-00125-JFR-LF Document 1 Filed 02/12/20 Page 4 of 4



                                   Respectfully submitted,

                                   THE JOECKEL LAW OFFICE


                                   /s/ David B. Joeckel, Jr._
                                   David B. Joeckel, Jr.
                                   NM Bar No. 149695
                                   500 Marquette Avenue, Suite 1200
                                   Albuquerque, New Mexico 87102
                                   (505) 503-4800

                                   219 South Main Street, Suite 301
                                   Fort Worth, Texas 76104
                                   (817) 924-8600
                                   (817) 924-8603 – Fax
                                   dbj@joeckellaw.com

                                   ATTORNEY FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                           Page 4
